t c memo united_states tax_court laurel ann curtis petitioner v commissioner of internal revenue respondent docket no filed date on remand from the court_of_appeals for the ninth circuit to elaborate the evidence relied on by the court in curtis v commissioner tcmemo_1996_484 revd and remanded without published opinion 232_f3d_893 9th cir to conclude that respondent had provided the minimal evidentiary foundation supporting his determination of unreported income see 596_f2d_358 9th cir revg 67_tc_672 held findings made to support conclusion that proper foundation exists memo f 3d this opinion supplements curtis v commissioner t c revd and remanded without published opinion 9th cir laurel ann curtis pro_se brenda m fitzgerald for respondent supplemental memorandum findings_of_fact and opinion halpern judge this case has been remanded by the court_of_appeals for the ninth circuit sometimes the court_of_appeals our original report is curtis v commissioner tcmemo_1996_ the original report revd and remanded without published opinion 232_f3d_893 9th cir in the original report we sustained respondent’s determinations of deficiencies in federal_income_tax for petitioner’s taxable years through as well as respondent’s determinations of additions to tax for each of those years under sec_6651 failure_to_file return and a failure to pay estimated_tax we also found that petitioner’s position in this case was both frivolous and groundless and that petitioner had undertaken certain actions primarily for delay on account thereof we imposed a penalty on petitioner under sec_6673 this case involves unreported income in the original report we recognized that any appeal would likely lie to the court_of_appeals for the ninth circuit we stated the general_rule is that the burden_of_proof is upon petitioner rule a which she must carry by a preponderance_of_the_evidence eg 779_f2d_849 2d cir affg in part and remanding mandina v commissioner tcmemo_1982_34 under 596_f2d_358 9th cir revg 67_tc_672 to which we defer in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir we must examine the record to determine whether there is a minimal evidentiary foundation supporting respondent’s determination of unreported income if there is not respondent’s determination will be deemed arbitrary and consequently she will lose her presumption of correctness and will be forced to go forward with the evidence weimerskirch v commissioner supra the record however does contain evidence supporting respondent’s determination of unreported income and therefore the burden_of_proof remains entirely with petitioner commissioner v curtis supra fn ref omitted the court_of_appeals remanded for us to elaborate on the evidence supporting respondent’s determination of unreported income we shall make certain findings_of_fact and then discuss our basis for concluding that the record does contain evidence supporting respondent’s determination of unreported income unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner’s acquisition of rental properties in petitioner began to acquire real_estate in petitioner’s posttrial memorandum the posttrial memorandum she states by i had enough to make the down payment ona q4e- 4-plex i kept working two jobs and bought more property in petitioner owned at least two rental properties petitioner’s decision not to file income_tax returns in the early 1980s petitioner became convinced that the federal_income_tax is voluntary before_1984 petitioner filed income_tax returns reporting wage and rental income although because of deductions she had little taxable_income and paid little tax in petitioner made the decision not to file a return in the posttrial memorandum petitioner claims i sincerely believed then as i do now there is no dispute the pollock decision says real_estate rents could not be subject_to a mandatory income_tax ' petitioner did not file federal_income_tax returns for her taxable calendar years through the years here in issue respondent’s examination in one of respondent’s agents learned that in petitioner had expended dollar_figure for an automobile the agent asked to meet with petitioner so she could explain the lack of returns petitioner was requested to file delinquent returns ' apparently petitioner is referring to 158_us_601 striking down the income_tax enacted in as a direct_tax not apportioned among the states in conformity with the constitution the modern income_tax is not vulnerable to that attack see u s const amend xvi see also 240_us_1 petitioner refused to file delinguent returns because in her own words i could not truthfully and in good conscience sign a return which swore that the information was correct when i didn’t know it was for a decade i’d not kept records for tax purposes and the records i had available probably were not complete and i would not swear that they were on date respondent issued the four notices of deficiency that give rise to this case one each for through through through and and collectively the notices of deficiency the petition petitioner filed the petition on date by the petition she assigns error to all of the determinations of deficiencies in and additions to tax made by respondent in the notices of deficiency and she sets forth the following disagreement with respondent i disagree with the increase in tax the penalties in each year through for the reason that more income than i earned was attributed to me in each of those years far less expense than i incurred am allowed to deduct was given in each of those years petitioner attached to the petition only the first page of each of the notices of deficiency she received each of those pages states among other things the amount of the deficiency in tax and the penalty determined by respondent for each of the years stated that an enclosed statement shows how respondent - - figured the deficiencies set forth and that any petition to the tax_court be accompanied by a copy of this letter and a copy of all statements and schedules you received with this letter the posttrial memorandum petitioner has attached as exhibit a to the posttrial memorandum two pages that accompanied the notice_of_deficiency for and those pages set forth respondent’s adjustments increasing petitioner’s rental income per audit in the amounts of dollar_figure and dollar_figure for and respectively there is a schedule setting forth the addresses of the rental properties in question along with amounts of rental income rental expenses and depreciation for each the following explanation follows immediately upon the statement of adjustments it is determined that you received gross_income from rental income as shown above the gross_income amounts have been determined according to the information available including information provided by the payers of rental income and or third party recordkeepers respondent’ s counsel’s communication to petitioner brenda m fitzgerald is respondent’s counsel in this case by letter dated date ms fitzgerald answered petitioner’s request that respondent provide her with specific sources and amounts from which respondent computed petitioner’s deficiencies for each year ms fitzgerald enclosed with her letter a summary for each year of the figures associated with - jj - each parcel of real_estate of which respondent was aware she added if you require additional information please let me know petitioner’s motion for sanctions on date we filed petitioner’s motion for sanctions against respondent for failure to litigate in good_faith the motion for sanctions which we denied exhibit h accompanying the motion for sanctions purports to be a transcript the transcript of a meeting held on date among petitioner one of respondent’s agents and another individual in the transcript petitioner acknowledges receiving from respondent a breakdown of figures by property she also appears to acknowledge that respondent’s agents had contacted her former tenants to determine rents paid to her well they were willing to contact former tenants but they weren’t willing to call for example the multnomah county tax assessor i mean they really didn’t endeavor to find anything that wasn’t detrimental to me petitioner’s discovery petitioner attempted both informal and formal discovery and requested admissions from respondent without distinction petitioner’s discovery requests with few exceptions petitioner’s discovery requests did not seek information about or concerning the adjustments made by respondent in the notices of - - deficiency petitioner’s discovery requests addressed constitutional and legal issues that have been settled in the commissioner’s favor or asked for information outside the scope of discovery for example petitioner’s interrogatories contain the following question is there an irs code section that would establish a liability for an income_tax among her document requests is the following please provide me with or identify the code section that requires me to keep books_and_records for income_tax purposes petitioner’s acknowledgment of rental income on date we filed petitioner’s motion to dismiss which we denied in the motion to dismiss petitioner acknowledges her receipt of rental income she claims since all of the ‘income’ at issue was derived from rent how can pollock v farmers loan and trust co x not be relevant to the facts in this case she concedes all of the ‘income’ at issue is from ‘rent’ or ‘income’ from real_estate she argues that respondent is seeking to impose an income_tax on the rent petitioner derives from real_estate she argues that respondent is attempt ing to put an income_tax on petitioner’s rental income accompanying the motion for sanctions is an exhibit g a letter from petitioner to respondent’s counsel dated date in which petitioner acknowledges her ownership of rental --- - property in that letter in the course of making her constitutional argument she states both pollock and brushaber support this conclusion and imposed the income_tax on ‘wages salaries and profits from other activities’ i have no wages salaries or profits from my rental property emphasis added petitioner refused to stipulate respondent’s proposed findings_of_fact stating that respondent’s figures for gross_income were grossly inflated in the posttrial memorandum petitioner states as a point of law petitioner’s real_estate rents are not subject_to an income_tax as a matter of law she argues i honestly truly believe that the income_tax is voluntary and that i had no legally defined income and that an unapportioned income_tax can not be levied on real_estate rents opinion i relevant authority a weimerskirch v commissioner in 596_f2d_358 9th cir revg 67_tc_672 the court_of_appeals first stated that in an unreported income case before the commissioner may enjoy the presumption of correctness that results from the burden of proof’s being borne by the taxpayer hereafter the presumption of correctness the commissioner must offer some substantive evidence linking the taxpayer to an -- - income-generating activity the rule is based on the assumption that a taxpayer may have difficulty proving that he did not receive unreported income see 673_f2d_1062 9th cir the taxpayer may face practical difficulties in attempting to refute the commissioner’s assertion that the taxpayer received unreported income original quotation marks omitted affg 73_tc_1163 the rule is satisfied if the commissioner provides a minimal evidentiary foundation linking the taxpayer with the source of the income in guestion weimerskirch v commissioner supra pincite see also 116_f3d_1309 9th cir it appears that in the court_of_appeals for the ninth circuit the court_of_appeals under the line of cases beginning with 596_f2d_358 9th cir revg 67_tc_672 the burden is on the commissioner to show the link between the taxpayer and the source of the supposed income see eg 116_f3d_1309 9th cir where the irs bases itss assessment on an allegation of unreported income the service must show some minimal evidence linking the taxpayer to the source of that income before the presumption of correctness will attach in cases of unreported income governed by the jurisprudence of this court going behind the notice_of_deficiency only o n rare occasions involving unreported illegal income 85_tc_1 emphasis added we have held that it is the taxpayer who has the burden of showing that the commissioner has failed to link him with some illegal income- generating activity see id see also eg mcwilliams v commissioner tcmemo_1995_454 jones v commissioner tcmemo_1994_230 affd per curiam 68_f3d_460 4th cir schaeffer v commissioner tcmemo_1994_206 franklin v commissioner tcmemo_1993_184 dooley v commissioner tcmemo_1992_39 chagra v commissioner tcmemo_1991_366 affd without published opinion 990_f2d_1250 2d cir of course under the doctrine_of 54_tc_742 continued continued affd 445_f2d_985 10th cir in cases going to the court_of_appeals to be governed by the weimerskirch line of cases we defer to the court of appeals’ allocation to the commissioner of the burden_of_proof with respect to the necessary minimal foundation we offer the following remarks nevertheless for consideration by the court_of_appeals the rule first stated in weimerskirch results from the court_of_appeals interpretation of 428_us_433 a combination refund and collection case wherein the supreme court held that an assessment of tax is a naked assessment and not subject_to the usual rule imposing the burden_of_proof in tax cases on the taxpayer if the assessment is without rational foundation and excessive see 756_f2d_1430 9th cir affg in part and vacating in part 80_tc_34 see also 184_f3d_1074 9th cir revg and remanding tcmemo_1996_25 in janis the supreme court stated that notwithstanding some debate among the courts of appeals as to the allocation of the burden_of_proof in a tax case when there is positive evidence that the assessment is incorrect there was no debate among the courts of appeals that where the assessment is shown to be naked and without any foundation the rule to be applied is the rule_of 293_us_507 in helvering v taylor supra pincite the supreme court held that an invalid determination of tax one that is without rational foundation and excessive may be set_aside notwithstanding that the taxpayer does not show the correct amount if any of tax the court added unquestionably the burden_of_proof is on the taxpayer to show that the commissioner’s determination is invalid id pincite the court of appeals’ placement on the commissioner of the burden to construct a minimal evidentiary foundation linking the taxpayer with the source of any unreported income appears inconsistent with the quoted language from taylor it is inconsistent with the general_rule in deficiency cases that the taxpayer bears the burden_of_proof see 290_us_111 and in refund cases that the taxpayer bears the burden of showing the amount that he is owed see united_states v janis supra pincite it is also inconsistent with congress’s intent as expressed in sec_7491 which was added to the code by the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_685 continued b minimal evidentiary foundation the court_of_appeals has not specified generally what constitutes the required minimal evidentiary foundation apparently however unless the taxpayer challenges the commissioner’s determination_of_a_deficiency in tax on the merits the commissioner need not provide any such foundation see 847_f2d_1379 9th cir sustaining order of tax_court dismissing taxpayers’ case for failure to prosecute in 774_f2d_932 9th cir which appears to involve unreported income from employment the sale of a residence and a business the only evidence the commissioner introduced consisted of documents the commissioner had himself continued and which is effective with respect to examinations commenced after date and which is therefore of no application to this case in general and if certain preregquisites are satisfied then with respect to any factual issue relevant to ascertaining the liability of a taxpayer for any_tax the burden_of_proof with respect to that issue is on the government but only if the taxpayer introduces credible_evidence with respect to that issue sec_7491 the court_of_appeals has not explained its reason for burdening the commissioner with the obligation to show his basis for charging the taxpayer with unreported income it cannot be that a taxpayer is without resources through discovery or otherwise to determine that the commissioner had no such basis indeed he did not presumably a determination of deficiency without basis in fact is invalid in helvering v taylor supra pincite the supreme court said that it was unquestionably the burden of the taxpayer to show such invalidity created ie deficiency notices summonses certain tax forms prepared by the commissioner and documents showing the tax calculations on which the deficiencies were based id pincite despite the fact that as in the instant case no underlying third-party records were introduced linking the taxpayers with any income-producing activity the commissioner was entitled to rely on the presumption of correctness because the taxpayers did not directly attack that presumption id the court_of_appeals took into account the fact that in their petition the rapps had alleged as one ground of error that the commissioner failed to consider or allow for ‘legitimate and proper deductions ’ id the court_of_appeals took the claim for deductions as evidence that there was a source of related_income the connection between the rapps and income-producing activity is sufficiently acknowledged to permit the presumption of correctness to attach to the commissioner’s determination id in 116_f3d_1309 9th cir the taxpayers husband and wife had failed to report income for successive years the commissioner investigated and found information that the taxpayer-husband a self-employed electrician had worked for wages in year sec_1 and respondent found no information relating to specific employment during year sec_2and3 id pincite nevertheless the commissioner determined deficiencies in tax for year sec_2 and using his reconstruction of the taxpayers’ income for those years id the commissioner’s reconstruction was based on certain average income statistics and the inference that since the taxpayers were able to survive from the end of year to year they must have had some income during the intervening years id the taxpayers did not suggest that they had alternative means of support in the absence of income for the years in question and the court found the commissioner’s inference to be reasonable id the taxpayers argued however that under the weimerskirch line of cases the commissioner was compelled to discover the exact source of the income that he would attribute to them id the court_of_appeals disagreed stating that when the reasonable inference made by the commissioner was coupled with the information linking the taxpayer-husband to wages for at least a part of the 4-year period the minimal evidentiary foundation necessary to support the presumption of correctness had been established id finally in 680_f2d_1268 9th cir the court_of_appeals upheld the presumption of correctness even though no specific income was documented because the taxpayers there had conceded that they owned an income-generating auto repair business during the years at issue ii discussion petitioner failed to file income_tax returns for the years in question and respondent was obliged to look to other sources to determine whether petitioner owed any income taxes respondent determined that petitioner did owe taxes and issued the notices of deficiency petitioner assigned only the following error more income than i earned was attributed to me in each of the years in question far less expense than i incurred am allowed to deduct was given in each of those years petitioner averred no specific facts in support of her assignment of error and did not claim explicitly that respondent’s determinations were arbitrary erroneous or unsupported by minimal evidence petitioner attached to the petition the first page of each of the notices of deficiency those first pages show among other things the amount of the deficiency and penalties for each year covered by that particular notice each first page clearly instructs the recipient to include with any petition to the tax_court a copy of all statements and schedules you received with this letter rule b likewise reguires such statements and schedules to be attached to a petition petitioner failed to include any statement or schedule with the petition since petitioner attached to her posttrial memorandum as exhibit a two pages that accompanied the notice_of_deficiency for and we know -- - that for and those accompanying pages exist and were received by petitioner those pages identify as rental income the type of income that petitioner failed to report state the addresses of the particular rental properties in question identify an amount with respect to each such property and explain that respondent determined those amounts from available information including information provided by the payers of that rental income and third-party recordkeepers we assume that similar information accompanied the notices for the other years in question which petitioner failed to attach to the petition indeed among petitioner’s requests for admissions petitioner requests that respondent admit or deny that the ‘rental income’ stated in all notices of deficiency 1s an estimate emphasis added although not free from ambiguity that request supports our assumption that petitioner received the same type of information for all of the years in issue in any event after the petition was filed and before this case came on for trial respondent’s counsel provided to petitioner a summary for each year in issue of the rental amounts associated with each parcel of real_estate of which respondent was aware we think that the notices of deficiency together with the petition and the summary provided to petitioner by respondent’s counsel provide the minimal evidentiary foundation required by 596_f2d_358 9th cir we look to karme v commissioner f 2d pincite for guidance as to the purpose served by such a minimal evidentiary foundation the taxpayer may face practical difficulties in attempting to refute the commissioner’s assertion that the taxpayer received unreported income by the time this case came to trial indeed upon receipt of the notices of deficiency petitioner was informed that respondent had determined that petitioner had unreported income from real_estate the addresses of the real_estate in question the amounts of the omitted income and the sources of respondent’s information petitioner faced no practical difficulties in determining precisely what she had to prove to sustain her assignment of error that more income than i earned was attributed to me she had to prove that she did not own the specific properties in guestion did not receive rents in the amounts alleged or had deductions greater than had been allowed true respondent introduced no third-party records substantiating his claims that petitioner owned rental properties and received rents from them we assume that the reason he did not however was that in the petition petitioner did not aver that respondent had failed to link her to an income-producing activity the situation here is the same as in 774_f2d_932 9th cir where the commissioner did not introduce underlying third-party records but the court_of_appeals allowed the commissioner to rely on the - - presumption of correctness since the taxpayer did not directly attack that presumption also as in rapp petitioner challenged the amount of related deductions respondent had allowed her which we view as an implicit acknowledgment of the existence of the income-producing property rapp lends support to our conclusion that respondent did establish a minimum evidentiary foundation moreover in the various documents petitioner has filed in this case she makes statements that we read as her concession that during the years in issue she did indeed own real_property from which she received rental income to wit all of the ‘income’ at issue was derived from rent respondent is attempt ing to put an income_tax on petitioner’s rental income petitioner’s real_estate rents are not subject_to an income_tax as a matter of law well they were willing to contact former tenants but they weren’t willing to call for example the multnomah county tax assessor t have no wages salaries or profits from my rental property in 680_f2d_1268 9th cir although no specific income was documented the court_of_appeals upheld the presumption of correctness because the taxpayers had conceded that they owned an income-producing business we think that a like result is called for here finally we think that 116_f3d_1309 9th cir provides added authority for our decision in palmer the commissioner had established the taxpayer’s income-earning capacity but had no information as to income earned during the middle of the years in question the commissioner reconstructed the taxpayer’s income for the middle years using average income statistics and the inference that the taxpayer had survived the middle years on income earned during those years given the taxpayer’s failure to suggest an alternative means of support the court_of_appeals thought the commissioner’s inference to be reasonable that reasonable inference together with the link the commissioner had shown to an income-earning capacity provided the minimal evidentiary foundation required by the court_of_appeals here we have found that petitioner owned rental real_estate both before and after the years in question petitioner has not suggested an alternative means of support during the intervening years so we think it a reasonable inference that she survived those years using income earned during them that reasonable inference coupled with her income-earning capacity from rental real_estate provides a minimal evidentiary foundation linking petitioner to an income-producing activity tit conclusion we believe that respondent has provided the required minimal evidentiary foundation linking petitioner to an income-producing activity we shall reenter our order and decision in this case an appropriate order and decision will be entered we remain convinced that a penalty under sec_6673 a is deserved in the main petitioner’s response to respondent’s determination of deficiencies has been to make frivolous or groundless responses undertaken we believe primarily for delay petitioner has asserted absurd discredited and misguided tax-protester arguments such as the following the internal_revenue_code does not make anyone liable for an income_tax the internal_revenue_code contains no mandatory provisions and therefore compliance is voluntary the tax_court has no authority to decide matters of law or constitutional issues and an income_tax on petitioner’s rents pursuant to 158_us_601 is an unapportioned direct_tax whether respondent had a basis for his determinations or not and we believe that he did those responses are without merit and inappropriate and petitioner has caused unnecessary work for both respondent and this court
